                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 MARTI JEAN KING,                                 Case No. 6:18-cv-00109-HZ

        Plaintiff,
                                                  ORDER FOR PAYMENT OF ATTORNEY
                     vs.                          FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.


       IT IS HEREBY ORDERED that attorney fees in the amount of $7,949.20 are hereby

awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

Payment of this award shall be made via check payable to Plaintiff and mailed to Plaintiff’s

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff’s

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the Federal Treasury Offset program. There

are no costs or expenses to be paid herein.


       Dated this _____ day of ____________ 2019.


                                              _______________________________________
                                              MARCO A. HERNÁNDEZ
                                              United States District Judge

///
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER FOR PAYMENT OF ATTORNEY FEES PURSUANT TO EAJA   2
6:18-cv-00109-HZ
